Citation Nr: 1300009	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated as 30 percent disabling.

2.  Entitlement to service connection for depression, to include as secondary to service-connected GERD.

3.  Entitlement to service connection for a liver disorder, to include as secondary to service-connected GERD.

4.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1985 to June 1985 and on active duty from February 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 

In September 2012, the Veteran testified at a hearing held at the RO, the hearing transcript has been reviewed.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  In November 2012, the Veteran submitted additional evidence with a waiver of RO jurisdiction. 

The issues of entitlement to service connection for a liver disorder and for depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his September 2012 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to an increased rating for GERD be withdrawn.

2.  At his September 2012 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to service connection for a kidney disorder be withdrawn.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a kidney disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c)(2012). 

In June 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of entitlement to an increased rating for GERD and for service connection for a kidney disorder, as identified in the May 2009 statement of the case. 

At his September 2012 hearing, the Veteran, through his representative, stated that he no longer wished to pursue those claims.  The Board finds that the Veteran's oral statement, transcribed at the hearing, indicating his intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals as to the issues of entitlement to an increased rating for GERD and for service connection for a kidney disorder, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement to an increased rating for GERD and for service connection for a kidney disorder are dismissed.


ORDER

The claim of entitlement to an increased rating for GERD is dismissed.

The claim of entitlement to service connection for a kidney disorder is dismissed.


REMAND

Additional development is necessary prior to further adjudication of the claims for service connection for depression and a liver disorder.

The Veteran contends that his current depression was caused or aggravated by his service-connected GERD.

A review of the VA treatment records reflect that in June 1997, the Veteran reported experiencing chronic high stress.  He also had numbness and tingling in his feet.  Physical examination resulted in the assessment of ?depression versus organic disease.  In August 1997, he reported multiple somatic issues to include aches and pains as well as fatigue.  He did not feel that his issues were psychological in nature.  He had a depressed mood and felt situational stress.  The assessment was an adjustment disorder with depressive mood and somatization, rule out fibromyalgia.  In November 1997, he reported doing better on an anti-depressant.  Then, in January 2008, the Veteran returned for mental counseling and reported his fear of medications, particularly the medication to treat his GERD because of his belief that it was hurting his liver.  He had depressive features that were exacerbated in the winter months.  He had recently lost a friend to suicide.  A January 2008 VA examination showed a diagnosis of GERD, by history.  He had reflux intermittently.  He had stopped his proton-pump inhibitor on his own.  In March 2010, the Veteran reported a significant episode of depression that had occurred 10 years previously.  He was preoccupied with his somatic complaints, specifically that his GERD was affecting his liver.  In June 2010, he had begun taking an anti-depressant and was feeling OK.  He was diagnosed with depressive disorder.

In November 2012, the Veteran submitted an opinion from a VA psychiatrist stating that it was certainly possible that his psychiatric and gastrointestinal problems were related, especially since he did not have a genetic predisposition to such problems and had made the suggested lifestyle changes without full resolution.  

The Veteran has submitted articles of studies showing a worsening of GERD in persons with psychiatric disorders.  

In this case, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's depression.  Although the November 2012 opinion is beneficial to the Veteran's claim, the opinion does not support the claim that the Veteran's GERD caused or aggravated his psychiatric disorder.  Rather, the opinion suggests that the psychiatric disorder may be affecting his GERD, similar to the articles submitted.  Also, in light of the diagnosis of depression within only 6 years following service, the Board finds that an opinion as to the whether his current psychiatric disorder was caused or aggravated, or had its onset in service, is also warranted.  

The Board finds that the claim for service connection for a liver disorder is intertwined with the claim for service connection for depression.  The Veteran contends that his liver disorder, elevated liver function studies with fatty liver disease, was caused or aggravated by his GERD medication or by his depression medication, Wellbutrin.  He contends that the Wellbutrin caused elevated cholesterol and/or hepatitis leading to liver disease.
The claims file currently contains multiple VA opinions finding against the contention that his liver disorder was caused or aggravated by his GERD medications.  For example, in February 2008, the Veteran's VA physician stated that the Veteran's elevated liver function tests were not due to his Omeprazole, a GERD medication, as the Veteran contended.  Rather, the physician wanted to rule out a liver tumor and asked him to lower his alcohol intake.  An April 2008 ultrasound showed fatty deposits on the liver determined to most likely be due to elevated cholesterol.  In May 2008, the Veteran quoted a one percent incident rate that his proton-pump inhibitor (PPI) caused his fatty liver.  His physician considered that theory but stated that it would be hard to sort out whether the PPI caused fatty liver.  In January 2009, the Veteran had mildly elevated liver function tests and evidence of fatty liver on ultrasound.  It was summarized that his presentation likely represented non-alcoholic steatohepatitis (NASH).  He also had high cholesterol which was part of a metabolic syndrome.  Other etiologies, such as celiac disease and autoimmune hepatitis were to be explored but were unlikely.  The physician specifically stated that it was highly doubtful that the Omeprazole would contribute to his liver condition.  While many medications could cause a transient rise in liver function tests, that would improve with cessation, unlike the Veteran's case.  Also, the fatty liver findings on ultrasound would be unexpected from a medicine-induced cause.  It was discussed that NASH could lead to cirrhosis of the liver.  Another January 2009 note stated that the fatty liver was probably secondary to type III hyperlipidemia and not related to medication, taking into consideration the Veteran's contentions and medical history.  In December 2009, it was noted that workup for other causes of liver disease were negative.  It was felt that his mild transaminitis and fatty liver were likely secondary to alcohol and NASH.  

Thus, while there is competent, probative evidence that the Veteran's liver disorder was not caused by his GERD medication, the question remains whether his psychiatric medication caused elevated cholesterol leading to liver dysfunction.  Thus, the claim for service connection for depression must first be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his depression.  A review of the claims file must be done by the examiner and the examiner should note that the claims file has been reviewed.  All rationale should be clearly explained.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorder, to include depression, was caused or aggravated by his service, taking into account the date of first diagnosis in 1997.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorder, to include depression, was caused or aggravated (beyond the natural progression of the disease) by his service-connected GERD, to include the medication that he took for GERD.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, including any additional VA opinion with regard to the claimed liver condition as appropriate, the Veteran's claims for service connection for depression and a liver disorder should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


